DETAILED ACTION

Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Applicant’s amendments, filed  04/30/2022 to claims are accepted. In this amendment, Claims 1-3 and 5-9 have been amended. Regarding Claim 4: cancelled

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 1: The claims are recite a limitation, “i.e. generating and displaying a seismic image of an entire section of the underground medium”. However, it is not clear what is the boundary of “entire section of the underground medium”. underground medium  covers vast thing. Anything under the surface of soil is considered as underground medium. The term “entire section of the underground medium” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore  claim is considered to be indefinite.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the calibrating a simulation based on the mathematical calculation or algorithm.
Considering Prong 1 of the 101 analysis, the claim 1 further recite steps of mathematical formula or calculation that is used to” seismic exploring using  passive source frequency resonance including 
    PNG
    media_image1.png
    803
    734
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    260
    689
    media_image2.png
    Greyscale
 Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical concept based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
In claim 1 above, the additional elements in the claim include a detector using for collecting a response signal of an underground medium at a detection point  to form seismic time series data. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the “collecting” step appears to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical processes in the abstract idea can be performed. Furthermore, generating and displaying a seismic image of an entire section of the underground medium, i.e. image visualization or directly outputting the data as image data to facilitate image processing with other visualization software which is conventional and generic technology. See, ELECTRIC POWER GROUP, LLC v. ALSTOM S.A., where Court cites “Two of our decisions that rejected § 101 challenges are materially different from this case. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the endusers,with customizable filtering features specific to each end user”). The claims in this case specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information- based abstract ideas.” .
The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.
Therefore, the claim is ineligible
Similar analysis of the other claims 2-3 and 5-9 reach the same conclusion (details steps of claim 1 and directed to mathematical formula or calculation without any addition element and cannot integrate a judicial exception into a practical application).  
The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.
Therefore, the claims are ineligible.
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 04/30/2022 in response to 101 rejection with respect to Claim 1, Applicant argues that current amendment has been overcome the 101 rejection.” 
In response, the Examiner respectfully disagree because  The claim as a whole integrates mathematical calculation based result including the mathematical calculation and formula as recited above. 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries, i.e. underground structure.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea. Furthermore, generating and displaying a seismic image of an entire section of the underground medium, i.e. image visualization or directly outputting the data as image data to facilitate image processing with other visualization software which is conventional and generic technology. See, ELECTRIC POWER GROUP, LLC v. ALSTOM S.A., where Court cites “Two of our decisions that rejected § 101 challenges are materially different from this case. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the endusers,with customizable filtering features specific to each end user”). The claims in this case specify what information in the power-grid field it is desirable to gather, analyze, and display, including in “real time”; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept in the realm of application of the information- based abstract ideas.” .
As such the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864